Citation Nr: 0827939	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  00-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD) in excess of 50 percent 
prior to July 31, 2007, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service in the United States 
Army from September 1967 to September 1969.

Service connection for PTSD was granted in a January 1998 
rating decision; a 10 percent disability rating was assigned.  
The veteran filed a notice of disagreement, indicating that 
his disability picture more closely approximated the criteria 
for assignment of a 30 percent.  In April 1998, the RO issued 
a decision which increased the veteran's service-connected 
PTSD to 30 percent disabling.  The RO noted that since the 
veteran had limited his appeal to entitlement to a 30 percent 
disability rating, the April 1998 decision constituted a 
complete grant of the benefit sought on appeal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, increased the service-
connected PTSD to 50 percent disabling.

This case was brought before the Board in July 2003 and 
August 2006, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claim.  This was 
accomplished, and in October 2007 the VA Appeals Management 
Center (AMC) issued a decision which increased the veteran's 
service-connected PTSD to 70 percent disabling, effective 
July 31, 2007.  The veteran and his representative had 
indicated continued dissatisfaction with the assigned 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].




FINDINGS OF FACT

1.  Prior to July 31, 2007, the competent medical evidence of 
record indicates that the veteran's PTSD was manifested by 
depressed and restricted mood, chronic sleep impairment, 
irritability and difficulty maintaining effective work 
relationships.

2.  Beginning July 31, 2007, the competent medical evidence 
of record indicates that the veteran's PTSD is manifested by 
exaggerated startle response, depression, irritability, 
auditory hallucinations, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 50 
percent prior to July 31, 2007, and 70 percent thereafter 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2003 and August 2006.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) to 
obtain updated outpatient records from the VA Medical Center 
(VAMC) in Fort Wayne, Indiana; provide additional notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
and provide the veteran with contemporaneous VA examinations.  
The AOJ was then to readjudicate the claim.  

The AMC sent the veteran a VCAA letter complying with the 
Board's remand instructions in December 2003, updated VA 
outpatient records were associated with the claims folder and 
VA examinations were obtained in January 2004 and July 2007.  
The AMC subsequently readjudicated the claim in the October 
2007 decision.  Thus, all of the Board's remand instructions 
have now been complied with as to the issue on appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must (1) notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, (2) which information 
and evidence VA will obtain, (3) and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).  38 C.F.R. § 3.159 (2007).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that letters to the veteran dated in December 2003, July 2004 
and September 2006 fully satisfied these duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these notice letters requested that the veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran.  These letters also advised the veteran what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41-42. 

In this case, the veteran was provided pertinent information 
in the September 2006 VCAA notice letter.  Specifically, the 
September 2006 letter informed the veteran of the need to 
provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
September 2006 letter provided the veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges the September 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life at his July 2007 VA 
examination, at which time the veteran conveyed that he has 
no activities and has not been fishing in five years due to 
his PTSD symptoms.  Under these circumstances, the Board 
finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

The Board notes that the December 2003, July 2004 and 
September 2006 notice letters were sent subsequent to the 
initial unfavorable agency decision in November 1999.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in October 2007.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The September 2006 VCAA letter provided such 
notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports of VA outpatient 
treatment of the veteran are also included.  The veteran has 
not identified any additional medical records that should be 
obtained.  The veteran was afforded VA examinations to 
determine the severity of his PTSD in January 1999, January 
2004 and July 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  Under that diagnostic 
code, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).
It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Period Prior to July 31, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran's PTSD did not meet the criteria for an evaluation in 
excess of 50 percent at any time prior to July 31, 2007.  VA 
medical records and the January 1999 and January 2004 VA 
examination reports indicate that the veteran's PTSD was 
characterized as mild, manifested by a depressed mood, 
irritability, and chronic sleep impairment with a restricted 
affect.  Additionally, these records indicate that the 
veteran reported having difficulty getting along with other 
people.  As will be discussed in more detail below, such 
symptoms indicate some occupational and social impairment; 
however, they do not warrant a disability rating in excess of 
50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  A 
September 2001 VA treatment record notes the veteran denied 
experiencing flashbacks.  Similarly, VA treatment records 
indicate the veteran denied hallucinations and delusions 
throughout the appeal period.  In addition, there is no 
evidence of near-continuous panic attacks affecting the 
ability to function independently, effectively and 
appropriately, a symptom contemplated by a 70 percent 
evaluation.  In this regard, at the January 2004 VA 
examination, the veteran denied a history of panic attacks, 
but did note he experienced mild anxiety on a daily basis.  
Finally, no mention is made in the evidence of record of any 
obsessional rituals congruent with a higher evaluation.  The 
January 2004 VA examination report expressly states no 
obsessive ritualistic behavior was noted during the 
examination.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  September and October 
2001 VA treatment records indicate the veteran was neat and 
clean and was casually groomed.  The January 1999 and January 
2004 VA examination reports note the veteran is able to 
maintain his minimal personal hygiene and other activities of 
daily living.  The Board also observes that there is no 
evidence of record to indicate the veteran suffered from any 
speech impairment.  Indeed, the January 2004 VA examination 
report notes the veteran maintained good eye contact and 
noted no problems with rate and flow of speech.  Finally, the 
Board observes the January 1999 VA examination report and the 
September and October 2001 VA treatment records found the 
veteran's thought process to be logical and intact.

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that, 
throughout the record, the veteran claims he has no friends 
and states he has no social life outside of his family.  
However, the veteran has also described his marital 
relationship as "good," and notes that his relationship 
with his children has improved.  Thus, the Board concludes 
that although the veteran may have some relationship 
difficulties, particularly with society in general, he is 
capable of maintaining successful relationships.  Therefore, 
the veteran's impairment in this area was not significant 
enough to warrant a 70 percent rating.

The Board acknowledges that the evidence of record 
demonstrates that the veteran has some difficulty in 
establishing effective work relationships, which is 
contemplated by higher ratings.  For instance, the veteran 
has indicated his relationships at work remain strained 
because he is difficult to live with and has problems with 
anger.  However, the evidence of record also indicates that 
the veteran has been employed with a painting company for 
over ten years, and has not lost any time from work due to 
PTSD symptoms (see the January 2004 VA examination report).  
In addition, the record reflects that the veteran does not 
meet the majority of the criteria for higher evaluations.  
Thus, although the Board finds that these symptoms indicate 
some serious symptoms, it concludes that the veteran's 
overall disability picture continues to most closely 
approximate that contemplated by a 50 percent evaluation.

The evidence of record dated prior to July 31, 2007 also 
indicates that the veteran has not suffered total 
occupational and social impairment as would be required for 
the 100 percent disability rating.  There is no evidence of 
gross impairment to thought processes and communication or 
grossly inappropriate behavior.  Though the veteran indicated 
hearing his name being called when he hears certain kinds of 
noise in an October 2001 VA outpatient record, there is no 
evidence that these symptoms were "persistent."  Indeed, by 
the time of the January 2004 VA examination, the examiner 
found that "no problems with delusions or hallucinations 
were noted."  Nor is there a persistent danger of the 
veteran hurting himself or others, a disorientation to time 
or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

Also of record is the veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's overall GAF score was generally consistent 
throughout the rating period.  In this regard, the Board 
notes that, prior to July 31, 2007, the veteran's GAF score 
has been consistently reported as between 60 and 70, with one 
exception.  A GAF score of 61 to 70 is warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  

The Board acknowledges the January 2004 VA examination report 
notes the veteran's GAF score as 49, reflecting "serious" 
symptoms.  However, the Board again notes that GAF scores are 
just one component of the veteran's disability picture, and 
that it does not have a "formula" that it follows in 
assigning evaluations.  Rather, the Board considers the 
veteran's entire disability picture, including GAF scores.  
Furthermore, the Board need not accept a GAF score as 
probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same).  As such, in viewing the 
evidence of record in its entirety, including the 
symptomatology reflected in the January 2004 VA examination 
report, the Board finds that the veteran's overall disability 
picture most closely approximates that contemplated by a 50 
percent evaluation during the appeal period.

In sum, the evidence of record demonstrates that, prior to 
July 31, 2007, the veteran successfully maintained his family 
relationship as well full time employment without missed time 
due to PTSD symptoms.  Although the veteran reports 
irritability problems, there is no evidence of any physical 
outbursts, nor does he report a lack of self-control with 
respect to his anger.  The record also demonstrates that he 
was able to function independently during this period, and 
had no delusions, panic attacks, obsessional rituals, or 
cognitive impairment.  He did, however, exhibit a depressed 
mood, chronic sleep impairment and some mild memory loss. 

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 50 
percent rating during the appeal period.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some moderately severe symptoms such as 
irritability and difficulty establishing and maintaining 
effective work relationships, but his overall disability 
picture does not warrant a higher rating in excess of 50 
percent.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 50 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Period as of July 31, 2007

The Board agrees with the RO that the report of the July 31, 
2007 VA examination evidences an increase in the severity of 
the veteran's PTSD symptomatology.  At the July 2007 VA 
examination, the veteran reported disturbed sleep with 
frequent nightmares, during which he would physically strike 
his wife.  He also reported auditory hallucinations with 
increased irritability and survivor guilt.  While the veteran 
reported not caring about himself, he denied any suicidal or 
homicidal ideation.  Based on these symptoms, as well as a 
GAF score of 45 to 50, the veteran was assigned a 70 percent 
evaluation.

After reviewing the evidence of record, the Board finds that 
a 100 percent disability evaluation for PTSD is not warranted 
as of July 31, 2007.  As previously mentioned, the record 
demonstrates that the veteran has auditory hallucinations as 
well increased irritability.  However, there is no evidence 
of gross impairment in thought process of communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.

The July 2007 VA examination report expressly notes that the 
veteran's thought process is good with fair insight and 
speech that is slow but within reason.  His memory, although 
impaired short-term, does not reflect an inability to 
remember names of close relatives, his own occupation, or his 
own name. Additionally, the veteran denied any suicidal 
ideation whatsoever.  Finally, the VA examiner noted that the 
veteran was oriented as to time, person and place.

As a final note, the Board observes that the veteran's GAF 
score of 45 to 50, representing serious symptoms, when viewed 
with the symptomatology as reflected in the July 2007 VA 
examination report, also fails to support the assignment of a 
100 percent disability evaluation.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 70 
percent rating during the appeal period.  The veteran does 
not exhibit total occupational and social impairment and, in 
fact, remains employed full-time.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, 
the preponderance of the evidence is against an evaluation 
higher than 70 percent as of July 31, 2007, and therefore, 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An increased evaluation for PTSD in excess of 50 percent 
prior to July 31, 2007, and 70 percent thereafter, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


